
	
		III
		112th CONGRESS
		2d Session
		S. RES. 532
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Mr. Nelson of Florida
			 (for himself, Mr. Rubio,
			 Mr. Durbin, Mr.
			 Leahy, Ms. Cantwell,
			 Mr. Lautenberg, Mr. Sessions, Mr.
			 Enzi, Mr. Cardin,
			 Ms. Mikulski, Ms. Landrieu, and Mr.
			 Kohl) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Expressing support for the XIX
		  International AIDS Conference and the sense of the Senate that continued
		  commitment by the United States to HIV/AIDS research, prevention, and treatment
		  programs is crucial to protecting global health. 
	
	
		Whereas, according to UNAIDS, the Joint United Nations
			 Programme on HIV/AIDS, there are approximately 33,400,000 people living with
			 HIV worldwide, and nearly 30,000,000 people have died of AIDS since the first
			 cases were reported in 1981;
		Whereas, in the United States, more than 1,000,000 people
			 are living with HIV and approximately 50,000 people become newly infected with
			 the virus each year;
		Whereas, according to the Centers for Disease Control and
			 Prevention, 1 in 5 individuals living with HIV is unaware of the infection,
			 underscoring the need for greater education about HIV/AIDS and access to
			 testing;
		Whereas societal stigma remains a significant challenge to
			 addressing HIV/AIDS;
		Whereas the United States is heavily engaged in both
			 international and domestic efforts to address the HIV/AIDS pandemic,
			 including—
			(1)the United States
			 President's Emergency Plan for AIDS Relief (commonly known as
			 PEPFAR);
			(2)the Global Fund
			 to Fight AIDS, Tuberculosis, and Malaria;
			(3)title XXIV of the
			 Public Health Service Act (42 U.S.C. 300dd et seq.) (originally enacted as part
			 of the Ryan White Comprehensive AIDS Resources Emergency Act of 1990 (Public
			 Law 101-381; 104 Stat. 576));
			(4)State AIDS Drug
			 Assistance Programs;
			(5)the Housing
			 Opportunities for Persons with AIDS program of the Department of Housing and
			 Urban Development; and
			(6)AIDS research at
			 the National Institutes of Health and other agencies;
			Whereas, since 1985, the now biennial International AIDS
			 Conference has brought together leading scientists, public health experts,
			 policymakers, community leaders, and individuals living with HIV/AIDS from
			 around the world to enhance the global response to HIV/AIDS, evaluate recent
			 scientific developments, share knowledge, and facilitate a collective strategy
			 to combat the HIV/AIDS pandemic;
		Whereas, in 2008, Congress passed and the President signed
			 into law the Tom Lantos and Henry J. Hyde United States Global Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008 (Public
			 Law 110-293; 122 Stat. 2918);
		Whereas taxpayers in the United States have paid more than
			 $45,000,000,000 through PEPFAR and the Global Fund to Fight AIDS, Tuberculosis,
			 and Malaria, which have enjoyed broad bipartisan support in Congress;
		Whereas, 25 years after the III International AIDS
			 Conference was held in Washington, D.C., the XIX International AIDS Conference
			 (referred to in this preamble as AIDS 2012) will take place from
			 July 22, 2012, through July 27, 2012, at the Walter E. Washington Convention
			 Center, in Washington, D.C.;
		Whereas AIDS 2012, organized by the International AIDS
			 Society, is expected to convene more than 20,000 delegates, including 2,000
			 journalists, from nearly 200 countries;
		Whereas the theme of AIDS 2012, Turning the Tide
			 Together, embodies the promise and urgency of utilizing recent
			 scientific advances in HIV/AIDS treatment and biomedical prevention, continuing
			 research for an HIV vaccine and cure, and increasing effective, evidence-based
			 interventions in key settings to change the course of the HIV/AIDS
			 crisis;
		Whereas AIDS 2012 seeks to engage governments,
			 nongovernmental organizations, policymakers, the scientific community, the
			 private sector, civil society, faith-based organizations, the media, and people
			 living with HIV/AIDS to more effectively address regional, national, and local
			 responses to HIV/AIDS around the world and overcome barriers that limit access
			 to preventative care, treatment, and other services; and
		Whereas AIDS 2012 is a tremendous opportunity to
			 strengthen the role of the United States in global HIV/AIDS initiatives within
			 the context of significant global economic challenges, reenergize the response
			 to the domestic epidemic, and focus particular attention on the devastating
			 impact of HIV/AIDS that continues in the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the XIX
			 International AIDS Conference and the goal of renewing awareness of, and
			 commitment to, addressing the HIV/AIDS crisis in the United States and
			 abroad;
			(2)recognizes that
			 continued HIV/AIDS research, prevention, and treatment programs are crucial to
			 improving global health;
			(3)understands that
			 the key to overcoming HIV/AIDS includes efforts to formulate sound public
			 health policy, protect human rights, address the needs of women and girls,
			 direct effective programming toward the populations at the highest risk of
			 infection, ensure accountability, and combat stigma, poverty, and other social
			 challenges related to HIV/AIDS;
			(4)seeks to work
			 with all stakeholders—
				(A)to prevent the
			 transmission of HIV;
				(B)to increase
			 access to testing, treatment, and care;
				(C)to improve health
			 outcomes for all people living with HIV/AIDS; and
				(D)to foster greater
			 scientific and programmatic collaborations around the world to translate
			 scientific advances and apply best practices to international efforts to end
			 HIV/AIDS;
				(5)commits to
			 supporting a stronger global response to HIV/AIDS, protecting the rights of
			 people living with HIV/AIDS, and working to create an AIDS-free
			 generation; and
			(6)encourages the
			 ongoing development in the public and private sectors of innovative therapies
			 and advances in clinical treatment for HIV/AIDS, including—
				(A)new and improved
			 biomedical and behavioral prevention strategies;
				(B)safer and more
			 affordable, accessible, and effective treatment regimens for infected
			 individuals; and
				(C)research for an
			 HIV vaccine and cure.
				
